[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 09-12818                   JAN 19, 2010
                            Non-Argument Calendar               JOHN LEY
                          ________________________            ACTING CLERK


                           Agency No. A095-255-587

VIVIAN LADY MANZANO-FERNANDEZ,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (January 19, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Vivian Lady Manzano Fernandez, proceeding pro se, seeks review of the

Board of Immigration Appeal’s (“BIA’s”) denial of her motion for reconsideration

of her motion to reopen her asylum case. Fernandez argues that she is entitled to
relief because the Immigration Judge (“IJ”) and BIA violated Fernandez’s due

process rights when “they did not follow applicable regulations.” After careful

review, we deny her petition in part, and dismiss it in part.1

       We review the BIA’s denial of a motion to reconsider for abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). Our

review is limited to determining “whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.”     Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005)

(quotation omitted). A motion for reconsideration “shall specify the errors of law

or fact in the previous order and shall be supported by pertinent authority.” 8

U.S.C. § 1229a(c)(6)(C); see also 8 C.F.R. § 1003.2(b)(1).                     Further, “we are

divested of jurisdiction to consider a claim that was not presented to the

immigration courts, as an alien must exhaust the administrative remedies available

to [her] prior to obtaining judicial review.” Al Najjar v. Ashcroft, 257 F.3d 1262,

1285 n.14 (11th Cir. 2001) (internal quotation omitted).




       1
          We note that only the BIA’s order denying Fernandez’s motion to reconsider is before
us because Fernandez did not petition us to review the BIA’s other decisions, and she is now
precluded from raising any claims related to those decisions. 8 U.S.C. § 1252(b)(1) (providing
that an alien has 30 days to file a petition for review); Dakane v. U.S. Att’y Gen., 371 F.3d 771,
773 n.3 (11th Cir. 2004) (holding that the statutory time limit for filing a petition for review is
“mandatory and jurisdictional” and, therefore, not subject to equitable tolling).
                                                    2
      First, we are unpersuaded that Fernandez is entitled to relief based on her

argument, raised before the BIA in her motion to reconsider, that the IJ erred by

finding that, because she was married to a Mexican national, Mexico constituted a

third safe country. Indeed, the BIA did not abuse its discretion in denying her

motion to reconsider based on this argument because it does not relate to any

alleged mistake of law or fact that the BIA made in denying her motion to reopen.

8 U.S.C. § 1229a(c)(6)(C); see also 8 C.F.R. § 1003.2(b)(1). Rather, her motion to

reopen focused on the facts that her husband was currently pursuing cancellation of

removal, that she would derive immigration benefits if he obtained relief, and that

her United States citizen daughter would suffer extreme hardship if Fernandez was

removed to Colombia. Thus, the BIA correctly determined that the argument in

her motion to reconsider regarding a safe third country did not relate to any alleged

error that the BIA made in denying her motion to reopen. Accordingly, we deny

Fernandez’s petition based on this claim.

      Fernandez’s remaining arguments -- that her due process rights were

violated because she was denied a full and fair asylum hearing, that she was

“forced” to request voluntary departure, and that her deportation order resulted in a

“gross miscarriage of justice” -- were not presented to the BIA in her motion to

reconsider. Therefore, she did not exhaust her administrative remedies with regard

to these claims and we are divested of jurisdiction to consider them. Al Najjar, 257
                                            3
F.3d at 1285 n.14. Accordingly, we dismiss Fernandez’s appeal regarding these

claims.

      Finally, Fernandez has abandoned any other arguments relating to the BIA’s

denial of her motion to reconsider because she failed to raise them on appeal.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)

(concluding a petitioner abandoned his issue by failing to raise it in his opening

brief). Therefore, we deny Fernandez’s petition in part, and dismiss it in part.

      PETITION DENIED in part, DISMISSED in part.




                                          4